West, Associate Justice.—
Without setting forth at length the-testimony, or even such portions of it as we regard as the most significant, we may content ourselves with saying that, under the facts, detailed in evidence before them, the jury were justified in holding that the appellant was a co-employee with the engineer of the wrecked tram at the time the injury was received.
The road was then in course of construction at the point where the injury occurred. They both had as a common superior Mr. B. M. Temple, chief engineer, who had charge of the construction of this part of the road. The evidence clearly shows that the appellant, under his contract of service, felt himself bound, or at least consented, to perform such acts as the chief of construction or the chief’s immediate subordinates desired him to do. All such acts, however, grew in a measure out of his employment, and were more or less connected with the business of the construction of the road, lie had been sent once to hunt mules that belonged to the company,, and, we may presume, were used in the work of construction. His-. *201chief once sent him to guard a lady passenger, put off at night at the end of the unfinished track. Other like acts are stated.
The appellant was in fact a servant of the company for hire, engaged in an employment connected with the construction of the road. His immediate business was to preserve, look after, and protect from theft or destruction, the ties of appellee, then being used in the construction and equipment of its road and road-bed; while the immediate business for the company, in which he was more directly employed when injured, was not connected with the preservation of the cross-ties. It was, however, closely connected with and concerned the construction of the road, and his connection with the business then on hand grew out of his contract of employment with the road. He was, at the time of the injury, engaged by the direction of his employer in carrying to the county seat of Burleson county, for record, a deed just executed to the railroad company for the land covered by the railroad station called “ Lyons,” by which point, and over which land, the appellee was then engaged in the partially completed work of the construction of their road.
In other words, we believe the court did not err in its main charge, taken as a whole, in the third, fourth, fifth and sixth paragraphs of it that are complained of, as to the relation in which the appellant, at the time of the injury, stood, under the evidence, to the servants of the appellee who were then engaged in running the construction' train in question.
Nor do we think, under the facts and circumstances of this case, there was any error in giving to the jury the first instruction asked by appellee. It was in the main a correct statement.of the law on the subject, and was applicable to the case made by the evidence.
The general rule in relation to the liability of the master for injuries by a servant to a fellow-servant may be stated thus: A master is not liable to his servant for damage resulting from the negligence of his fellow-servant in the course of their common employment, unless the servant causing the injury was incompetent to discharge his duty, or the servant injured was not at the time acting in his master’s employment.
A master is, however, bound to take precautions to insure his servant’s safety; and if, through the absence of such reasonable precautions, or through the breach of some duty incumbent on the master, or through the personal negligence of the master, the servant is injured, the master is responsible.
The rule as laid down by our court, on the subject of co-employees *202and fellow-servants, will be found in Robinson v. The H. & Tex. Cent. R. R. Co., 46 Tex., 550, cited by appellee in its brief. There, Judge Moore, speaking as the organ of the court, says: “ It is
urged that the general rule which holds that a servant cannot recover damages from the master for an injury sustained by reason of the negligence of a fellow-servant is not applicable in this case, because the injury to appellant resulted from the negligence of the conductor for the time being, to whose direction and control appellant was subjected. For a time, as says Judge Cooley (Southern Law Review, April, 1876, p. 110), a strong disposition was manifested in some of the courts to hold to this view. We, however, agree with him that the negligence of a servant of one grade is as much one of the risks of the business as the negligence of another; and it seems impossible, therefore, to hold that the servant contracts to run the risks of negligent acts or omissions on the part of one class of servants and not those of another class.
“This, it is believed, is now recognized as the sounder and best approved rule both on reason and authority. . Priestly v. Fowler, 3 Mees. & W., 1; Coon v. S. & U. R. R., 5 N. Y., 492; Warner v. Erie R. R. Co., 39 N. Y., 468; Columbus, etc., R. Co. v. Arnold, 31 Ind., 174; Chicago, etc., R. Co. v. Murphy, 53 Ill., 336; 6 Cush., 75; 32 Vt., 473 ; 20 Md., 212; 23 Penn., 384.”
Since the article of Judge Cooley, above referred to, was published, that learned jurist and author has devoted much time to the study of this question, and treats it quite fully in his work on Torts, published as late as the year 1880. In this work, pp. 542-545, speaking of injuries resulting from the negligence of fellow-servants, he announces his views in the following language: “ The rule which exempts the master from responsibility for injuries to his servants, proceeding from risks incidental to his employment, extends to cases where the injury results from the negligence of other servants in the same employment. Whatever controversy there may have been for a time, on this point, may now be said, by an overwhelming weight of authority, to have been thoroughly quieted and settled. Some disputes still remain which concern the proper limits of the doctrine, and what, and how many, are the exceptional cases. In some quarters a strong disposition has been manifested to hold the rule not applicable to the case of a servant who, at the time of the injury, was under the general direction and control of another who was intrusted with the duties of a higher grade, and from whose negligence the injury resulted. But it cannot be disputed that the negligence of a servant of one grade is as *203much one of the risks of the business as the negligence of a servant of any other; and it seems impossible, therefore, to hold that the servant contracts to run the risks of negligent acts and omissions on the part of one class of servants, and not those of another class. Nor on grounds of public policy could this distinction be admitted, whether we consider the consequences to the parties to the relation exclusively, or those which affect the public, who in their dealings with the employer may be subjected to risks. Sound policy seems to require that the law should make it for the interest of the servant that he should take care not only that he be not negligent himself, but also that any negligence' of others in the same employment be properly guarded against by him, so far as he may find it reasonably practicable, and be reported to his employer, if needful. And in this regard it can make little difference what is the grade of the servant who is found to be negligent, except as superior authority may render the negligence more dangerous, and consequently increase at least the moral responsibility of any other servant, who, being aware of the negligence, should fail to report it.
“ It has also sometimes been insisted that the law should exclude from the scope of the general rule the case of a servant injured by the negligence of another, who, though employed in the same general business, had his service in some distinct branch of it; as in the case of a laborer on the track of a railroad, injured by the carelessness of an engine-driver; a carpenter employed on buildings, injured by the negligence of a yard-master in making up trains, and the like. But in the main the authorities agree that the general rule must apply to such cases, and that, on the reasons on which the rule is rested, they cannot be distinguished from those in which the service of both persons was in the same line.” Cooley on Torts, pp. 543-545.
The views expressed in the case of Robinson v. The H. & Tex. Cent. R. R. Co., above quoted, are substantially the same as those deduced by Judge Cooley from a careful review of a great many authorities.
The cases of The H. & Tex. Cent. R. R. Co. v. McNamara, 59 Tex., 255, and of The G., H. & S. A. R. R. Co. v. Lempe, 1 Tex. Law Rev., p. 118 (59 Tex., 19), as also the case of The T. & P. R. R. Co. v. Kirk, 2 Tex. Law Rev., 214 (see, also, same case, vol. 2, Tex. Law Rep., p. 387), cited by appellant, and also the recent case of The Gulf, West. Tex. & Pac. R. R. Co. v. Montier (Galveston term, 1884), have all been examined in connection with the present case. None of them are in the least "in conflict with the views here expressed; *204on the contrary, some of them tend to their support. See, also, The Tex. Mex. R. R. Co. v. Whitmore, 58 Tex., 277; Pierce on Railroads, p. 366; Columbus R. R. Co. v. Arnold, 31 Ind., 174; Manville v. Cleveland R. R. Co., 11 Ohio St., 417; Farwell v. Bos. & Worcester R. R. Co., 4 Metc. (Mass.), 49; Hutchinson v. Rail-way Co., 5 Exch., 343; Morgan v. Vale of Neath R. R. Co., Law Rep., 1 Q. B., 149; Whoolan v. M. R. & Lake E. R. Co., 8 Ohio St., 249; Ind. R. R. Co. v. Love, 10 Ind., 554; Same Co. v. Klein, 11 Ind., 38.
The judgment is affirmed.
Affirmed.
[Opinion delivered February 27, 1884.]